WILLIAMS, District Judge.
There is no question upon which this court is more careful than (he question of interference with the powers of state courts in any state in which the present judge of this court exercises jurisdiction. I am ever careful in exercising the authority of the United States when it in any manner conflicts with the state courts. But whenever I am called upon to administer the laws of the United States, I am compelled to enforce those laws, whether they conflict with any law of the state or not. This is a question arising upon or under the revenue laws of the United States. If the general government has power to do anything, it has the power to pass laws in relation to the raising of revenue for the support of the government. This authority is supreme. It is especially dedicated to tlie general government by the constitution. The states have no right to hinder or obstruct the exercise of this authority. In this case it seems that an officer of the government, acting in conformity with or under the revenue laws of the United Hrates, was called upon to testify in a state court with reference to something that transpired in his office between him and a citizen in relation to the enforcement of the revenue laws. Congress has given to the commissioner of internal revenue, without qualification, the power to make and enforce upon his subordinate officers all reasonable regulations in the matter of the collection of internal revenue. These regulations are not to be questioned by this court, but must be upheld and enforced, and they must be regarded by all as having the same force as an act of congress. As before stated, the commissioner of internal revenue, with the approval of the secretary of the treasury, by statute is given the power to make such *702regulations as he deems necessary in the matter of the assessment and collection of internal revenue. It has been frequently decided that such regulations have the force of statutes. U. S. v. Eliason, 16 Pet. 291; Gratiot v. U. S., 4 How. 80; Alvord v. U. S., 95 U. S. 356; Ex parte Reed, 100 U. S. 13. And the acts of the commissioner in matters relating to the revenue are presumed to be the acts of the secretaiy. Parish v. U. S., 100 U. S. 500. I suppose it would be contempt of the court if there Avas an act of congress specifically stating that the revenue officers who carry out and enforce the revenue laws of the United States should be compelled to bring the records of their offices, or the information from Avhich such records are made, into any court, and they should refuse to do so. On the other hand, if there was an act of congress that they should not divulge anything that is said between them and a citizen Avith.reference to an ai>plication for a special tax stamp as a retail dealer, — I say if there was an act of congress that they should not divulge anything that transpired between a citizen and a revenue collector in his official capacity in regard to a retail dealer’s special tax stamp, then the force of such a statute Avould not be questioned. This simply illustrates the force of the regulation, admittedly in force in this case, forbidding the petitioner from doing Avhat the state court committed him to jail for not doing. Eut Avithout these regulations it seems very clear to this court that the officers of the government, in the exercise of their duties in carrying out and enforcing the law of the United States, must not be interfered with by any other tribunal or any other power.
It is claimed by the assistant attorney general of the state of Kansas that the question here does not involve the production of the records of the internal revenue office; but the questions which were asked the deputy collector, if answered, would have required him to divulge communications made to him lay an applicant for a special tax stamp, with the express and understood purpose of making the record itself. It is stated in the petition that all conversations between the petitioner and the defendant which were required to be divulged in the state court were made with the purpose of embodying them in the records of the internal revenue office, and to divulge such conversations would be to divulge the contents of the records that were made up in the enforcement of the revenue laws of the United States. If the records cannot be produced, how can the conversation and actions of the parties which led up to the making of such records be produced? The distinguished judge of the state court, on motion of the United States attorney, quashed so much of the subpoena duces tecum serwed on the petitioner as required-him to produce the records of his office; but when the witness was asked questions the answers to which required him to tell what such records contained, the state court, on his refusal to answer such questions, ordered him committed for contempt. It is impossible to distinguish between the two propositions, and I am of the opinion that the petitioner was right in declining to answer the questions. I base this opinion, not on any mere rule as to primary or secondary evidence, but because that which cannot be done directly in this re*703spect cannot be done indirectly. If the regulations of the commissioner of internal revenue forbidding the disclosure of the contents of the records in the offices of the various collectors of internal revenue are to be enforced, it is necessary, not only to protect the officers from producing the records, but from divulging statements from wind) such records are made. In my judgment, internal revenue officers are not subject to the orders of the state courts when obedience to such orders would require such officers to disobey the rules and regulations established by the general government. If there should be any question as to which authority, in case of conflict, must prevail, that question is amply set at rest by the exhaustive opinion of Mr. Justice Bradley in Ex parte Siebold, 100 U. S. 371:
“The greatest difficulty in coming- lo a just conclusion arises from mistaken notions with regard to the relations which subsist between the state and national governments. It seems to be often overlooked that a national constitution has been adopted in this country, establishing a real government /herein, operating upon persons and territory and things; and which, moreover, is, or should be, as deal- to every American citizen as his slate government is. Whenever the true conception of the nature of this government is once conceded, no real difficulty will arise in the just interpretation of Its powers. But if we allow ourselves to regard it as a hostile organization, opposed to the proper sovereignty and dignity of the state governments, we shall continue to be vexed with difficulties as to its jurisdiction and authority. .N'o greater jealousy is required to be exercised towards this government in reference to the preservation of our liberties than is proper to be exercised towards the state governments. Its powers are limited in number, and clearly defined; and its action within the scope of those powers is restrained by a sufficiently rigid bill of rights for the protection of its citizens from oppression. The true interest of the- people of this country requires that both the national and state governments should be allowed, without jealous interference on either side, to exercise all the powers which respectively belong to them according to a fair and practical construction of the constitution, frítate rights and the rights of the United States should be equally respected. Both are essential to the preservation of our liberties and the perpetuity of our institutions. But in endeavoring to vindicate the one we should not allow our zeal to nullify or impair the other. ⅞ * * This power to enforce its laws and to execute- its functions in all places does not derogate from the power of the state to execute its laws at the same time and in the same places. The one does not exclude the other, except where both cannot be executed at the same time. In that case the words of the constitution Itself show which is to yield: This constitution, and all laws which shall be made in pursuance thereof, * * * shall he the supreme law of the land.’ ”
It is suggested by counsel for the state that the information sought to be elicited from the petitioner is necessary in the enforcement of the prohibitory liquor law of the state; but assuredly that suggestion, if true, can furnish no ground for changing an absolute rule of law governing- an important bureau of the general government. It is not that the United States has any desire to interfere with or prevent the enforcement of any criminal law which the people of the state may see fit to enact. It: is simply a question whether, when the officers of the state, in attempting to enforce one of her laws, seek to transgress a statute, or what is tantamount to a statute, of the United States, it: is not the duty of the federal courts, on proper application, to see to it that the national lav/ is upheld.
frióme quesiion is made as to whether the statute (section 753, Rev. Ht.) authorizing the issuance of writs of habeas corpus is *704broad enough to cover this case. It seems to me that a mere reading of the statute sufficiently answers this question. It expressly says that the writ may issue where the petitioner is in custody for an act done or omitted in pursuance of a law of the United States, or is in custody in violation of the constitution or laws of the United States. Even if the statute did not cover the case, the writ would issue if the state court had no jurisdiction or power to require the petitioner to answer the questions propounded to him. Ex parte Sie-bold, supra.
My conclusion is that the petitioner should be discharged from the custody of the sheriff, and it is so ordered.